DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current Status of 16/860,365
This Office Action is responsive to the amended claims filed on 07/06/2020. 
Claims 1, 4-5, 8, 10, 12-13, 15, 19-20, 23, 25, 27-28, 30, 33-34, 37, 40, and 43 are subject to a Restriction Requirement and an Election of Species Requirement. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 4-5, 8, 10, 12, 15, drawn to salts of formula I, classified in A61K47/20;
Claim 13, drawn to salts of formula II, classified in A61K31/19;
Claims 19-20, 23, 25, 27-28, drawn to salts of formula III of claim 19  (distinct in that “X” of claim 19 is an additional mono-anion not seen in Groups I or II), classified in A61K47/541; 
Claim 30, drawn to method of use of Group III, classified in A61P23/02;
Claims 33-34, 37, 40 drawn to Formula III of claim 33 (“X” here not seen in earlier Groups and “Ar” is polycyclic), classified in A61K31/167,
Claim 43, drawn to method of use of Group V., classified in A61P23/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Salts of formula I are materially different design from the salts of formula II. Formula II permits a polycyclic aryl group, while formula I is not a polycyclic aryl group. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The salts of formula I have a m+nYmXn, groups B, Hm+n, and Xn are not seen in Formula I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a salt of formula I and a process of using a salt of formula III. The salt of formula I has a materially different design from the salts of formula III. Formula III is BHm+nYmXn, groups B, Hm+n, and Xn are not seen in Formula I.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different designs. The salts of formula I have a materially different design from the salts of formula III.  Formula III uses a polycyclic aryl group, while formula I uses an aryl group. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the are a salt of formula I and a process of using a salt of formula III of claim 33. The salt of formula I has a materially different design from the salts of formula III of claim 33. Formula III of claim 33 is BHm+nYmXn, groups B, Hm+n, Ym, and Xn are not seen in Formula I.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs. The salts of formula II are materially different from the salts of formula III. Formula III is BHm+nYmXn, groups B, Hm+n,, Ym, and Xn are not seen in Formula II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a salt of formula II and a process of using a salt of formula III of claim 33. The salt of formula II has a materially different design from the salts of formula III of claim 33. Formula III of claim 33 is BHm+nYmXn, groups B, Hm+n, and Xn are not seen in Formula II.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can are a salt of formula II and a process of using a salt of formula III of claim 33. The salt of formula II has a materially different design from the salts of formula III of claim 33. Formula III of claim 33 is BHm+nYmXn, groups B, Hm+n, and Xn are not seen in Formula II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a salt of formula II and a process of using a salt of formula III of claim 33. The salt of formula II has a materially different design from the salts of formula III of claim 33. Formula III of claim 33 is BHm+nYmXn, groups B, Hm+n, and Xn are not seen in Formula II.
Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the salt of formula III to treat pain can be practiced with another materially .
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs. The salts of formula III of claim 19 are materially different from the salts of formula III of claim 33. The formula III of claim 33’s “Ar” is polycyclic.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a salt of formula III of Group III claim 19 and a process of using a salt of formula III of Group V of claim 33. The salt of formula III has a materially different design from the salts of formula III of claim 33, as this salt’s “Ar” group is polycyclic. 
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a process of using a salt of Group III formula III and a salt of formula III of Group V of claim 33. These different inventions use materially different designs of salts, as the salts .
Inventions IV and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The salt of Group III formula III has a materially different design from the salts of formula III of Group V claim 33, as this salt’s “Ar” group is polycyclic.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using Group V to treat pain can be practiced with another materially different product, such as aspirin.  Furthermore, the Group V product can be used to treat sleep disorders, which is a materially different process of using the Group V product.
Election of Species
This application contains claims directed to the following patentably distinct species: 
If Applicants elect Group I, then Applicants must provide at least one species of: 
Acid addition salt of formula I from claim 1 wherein all variables, i.e. R1, R2, R3, R4, and R5, are specifically defined. See, for example, species of claims 12, which contain a list of species which applicants can choose. Additionally, if applicants choose a species from claim 12, define the number and type of substituents from claim 15. 
If Applicants elect Group II, then Applicants must provide at least one species of:
Acid addition salt of formula II from claim 13 wherein all variables, i.e. Ar and X, are specifically defined.
If Applicants elect Group III or IV, then Applicants must provide at least one species of:
Salt of formula III from claim 19 wherein all variables, i.e. B Hm+n, Ym, Xn, R1, R2, R3, R4, R5, W, R6, m and n, are specifically defined. See, for example, pages 34-40 of the specification, which contain some examples of species which applicants can choose.
If Applicants elect Group V or VI
Salt of formula III from claim 33 wherein all variables, i.e. B Hm+n, Ym, Xn, R1, R2, R3, R4, R5, W, R6, m and n, are specifically defined. See, for example, pages 34-40 of the specification, which contain some examples of species which applicants can choose.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, the species of acid addition salts of formula I are structurally distinct from formula II and formula III. Formula II is Ar-X, which uses a polycyclic aryl group not seen in formula I. Formula III is BHm+nYmXn, which uses B, Hm+n, Ym, and Xn not seen in formula I.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The acid addition salt of formula I would not be expected to retrieve a reference with a structurally distinct acid addition salt of formula II or a salt of formula III. For example, a structure search for an 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
.
A telephone call was made to Applicant’s representative, Edgar W Harlan, on February 15, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625